Citation Nr: 0411158	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  03-09 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from August 1965 to May 1967.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a March 2002 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina (NC), that denied the veteran's claim of entitlement to 
service connection for post-traumatic stress disorder (PTSD).  The 
veteran disagreed with this decision in May 2002.  In a statement 
of the case issued to the veteran and his service representative 
in March 2003, the RO concluded that no change was warranted in 
the denial of the currently appealed claim.  The veteran perfected 
a timely appeal when he filed a substantive appeal (VA Form 9) in 
April 2003.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the RO 
and the duty to notify has been satisfied.

2.  The evidence of record shows that the veteran was not engaged 
in combat.

3.  There is no credible supporting evidence that stressors 
sufficient to cause PTSD occurred.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5107 (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 2000 
(hereinafter "the VCAA") and its implementing regulations 
essentially eliminated the requirement that a claimant submit 
evidence of a well-grounded claim.  These regulations provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 
5103A, 5107(a) (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-
(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to notify 
the claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the claimant 
and which part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 
3.159(b) (2003).

In Pelegrini v. Principi, 17 Vet. App. 412 (2004), the United 
States Court of Appeals for Veteran Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) decision 
on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence needed 
to substantiate the currently appealed claim of entitlement to 
service connection for PTSD.  In a letter dated in December 2000, 
prior to the adjudication of the claim, the veteran and his 
representative were informed of VA's obligations to notify and 
assist claimants under the VCAA, and they were notified of what 
records VA would attempt to obtain on behalf of the veteran and 
what records the veteran was expected to provide in support of his 
claim.  And, in a letter dated in March 2001, the veteran was 
asked to provide a personal description of the traumatic events 
and subsequent changes in his behavior that had contributed to his 
PTSD symptoms, as well as statements from others.  He was advised 
that it was his responsibility to help VA obtain all evidence 
necessary to support the claim, and to submit copies of treatment 
records from private doctors, hospitals or clinics where he 
received treatment.  See Pelegrini v. Principi, supra.  The 
veteran and his representative also were provided with a copy of 
the appealed rating decision and a statement of the case.  These 
documents provided them with notice of the law and governing 
regulations, as well as the reasons for the determinations made 
regarding his claim and the requirement to submit medical evidence 
that established entitlement to service connection for PTSD.  By 
way of these documents, they also were specifically informed of 
the cumulative evidence already having been previously provided to 
VA, or obtained by VA on the veteran's behalf.  Thus, the Board 
observes that all of the aforementioned correspondences informed 
the veteran of the evidence he was responsible for submitting and 
what evidence VA would obtain in order to substantiate his claim.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

To the extent that all of the notice requirements were not met 
until after the initial AOJ decision, the Board finds that any 
defect with respect to the timing of the VCAA notice requirement 
was harmless error. 

The Court in Pelegrini found, on the one hand, that the failure to 
provide the notice until after a claimant has already received an 
initial unfavorable AOJ determination, i.e., a denial of the 
claim, would largely nullify the purpose of the notice and, as 
such, prejudice the claimant by forcing him or her to overcome an 
adverse decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 17 
Vet. App. at 421-22.  On the other hand, the Court acknowledged 
that the Secretary could show that the lack of a pre-AOJ decision 
notice was not prejudicial to the appellant.  Id. at 422 ("The 
Secretary has failed to demonstrate that, in this case, lack of 
such a pre-AOJ-decision notice was not prejudicial to the 
appellant.") 

In light of these two findings on prejudice, the Board finds that 
the Court in Pelegrini has left open the possibility of a notice 
error being found to be non-prejudicial to a claimant.  To find 
otherwise would require the Board to remand every case for the 
purpose of having the AOJ provide a pre-initial adjudication 
notice.  The only way the AOJ could provide such a notice, 
however, would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal that 
were filed by the appellant to perfect the appeal to the Board.  
This would be an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives VCAA 
notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first agency 
adjudication, this could not have been the intention of the Court, 
otherwise it would not have taken "due account of the rule of 
prejudicial error" in reviewing the Board's decision.  See 38 
U.S.C. § 7261(b)(2); see also Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the general 
statutory command set forth in section 7261(b)(2) that the 
Veterans Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is required 
to review the evidence of record on a de novo basis and without 
providing any deference to the AOJ's decision.  As provided by 38 
U.S.C. § 7104(a), all questions in a matter which under 38 U.S.C. 
§ 511(a) are subject to decision by the Secretary shall be subject 
to one review on appeal to the Secretary, and such final decisions 
are made by the Board.  Because the Board makes the final decision 
on behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to consider 
whether the failure to provide a pre-AOJ initial adjudication 
constitutes harmless error, especially since an AOJ determination 
that is "affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the Secretary 
in the matter under consideration.  See 38 C.F.R. § 20.1104.  
There simply is no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  See Pelegrini, 
17 Vet. App. at 421.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it is 
only after a decision of either the AOJ or the Board becomes final 
that a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit information and 
evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  
In this case, because each of the four content requirements of a 
VCAA notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content requirements 
is harmless error.  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that have 
been associated with the claims file consists of the veteran's 
service medical records and service personnel records.  The 
veteran has stated in the course of this appeal that he had no VA 
treatment records.  The veteran also was provided with a VA PTSD 
examination in July 2001, and a copy of this examination report 
has been associated with the veteran's claims folder.  
Additionally, the RO has requested information from the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR).  Under the circumstances in this case, the veteran has 
received the notice and assistance contemplated by law and 
adjudication of the claim of entitlement to service connection for 
PTSD poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does 
not require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary for a 
fair adjudication of the claims, because the VCAA had not changed 
the benefit-of-the-doubt doctrine); Bernard v. Brown, 4 Vet. App. 
384 (1993).

Factual Background

A detailed review of the veteran's service medical records 
indicates that he reported no history, diagnosis, or treatment of 
psychiatric problems at his pre-induction physical examination in 
June 1965.  Clinical evaluation of the veteran revealed that he 
was psychiatrically normal, and he was found qualified for 
induction in to active service.

The veteran's service medical records show no in-service history, 
diagnosis, or treatment of PTSD.

The veteran reported no history, diagnosis, or treatment of 
psychiatric problems at his separation physical examination in May 
1967.  Clinical evaluation of the veteran revealed that he was 
psychiatrically normal, and he was found qualified for separation 
from active service.

A review of the veteran's DD-214 indicates that he served in the 
Republic of Vietnam for 1 year and 2 months, and that he was 
awarded the National Defense Service Medal, the Vietnam Service 
Medal, and the Vietnam Campaign Medal with Device.  The veteran's 
military occupational specialty (MOS) was quartermaster supply 
specialist.  A review of the veteran's service personnel records 
indicates that he participated in the Vietnam Counter Offensive.  
He was assigned to the U.S. Army Supply Command, Saigon, Vietnam, 
from March 15, 1966 to August 4, 1966, as a stock control clerk.  
He was then assigned to the 569th General Supply Company, Vietnam, 
from August 4, 1966, to May 29, 1967, as a quartermaster supply 
specialist.

In a statement received at the RO in August 2000, the veteran 
described his claimed in-service stressors.  The veteran stated 
that he had arrived in the Republic of Vietnam in 1966, landing 
under sniper fire and being forced to stay in a ditch in his first 
24 hours in-country until he could be in-processed.  He stated 
that his duty station was on the northeast side of Saigon near the 
Saigon River.  He also reported that "I used to watch the food 
supply trucks leave to go to different bases and watch them unload 
the bodies upon arrival back.  I had knowledge of how many caskets 
were needed for the dead G.I.'s."  He stated that, while in 
Saigon, a hotel was destroyed a few blocks from where he lived, 
resulting in the deaths of a lot of servicemen.  He stated that a 
friend of his, whose name he did not recall, had been killed just 
before he was due to leave Vietnam after "making a haul up to an 
area called Bear Cat approximately 15 miles" north of Saigon.  
Finally, he stated that his duty station had come under enemy 
rocket attack and "we received fire from across the river" and had 
to call in air support.  In a statement received at the RO in 
January 2001, the veteran stated that he did not have any medical 
records at any VA Medical Center.

In February 2001, E.H., M.D. (hereinafter, "Dr. E.H."), submitted 
a copy of a May 2000 treatment record pertinent to the veteran's 
claim.  A review of this May 2000 examination report indicates 
that the veteran complained of nightmares 3-4 times a month, 
flashbacks 2-3 times a month with waking in a panic, daily 
intrusive thoughts about his service in Vietnam, startling easily, 
and hypervigilance.  The veteran stated that he had felt depressed 
for years and felt like crying a lot.  The diagnoses were PTSD and 
major depression.

In April 2001, the veteran submitted a completed PTSD 
Questionnaire to the RO, along with copies of certain of his 
service personnel records and a statement.  A review of the 
veteran's PTSD Questionnaire indicates that he wrote on it "See 
Attached Sheets" and did not provide any further information.  A 
review of the service personnel records provided by the veteran 
shows orders transferring him to the Saigon Administrative Area in 
the Republic of Vietnam in February 1966 and orders transferring 
him back to the United States in May 1967.  The veteran also 
included a copy of Army orders indicating his transfer while he 
was in the Republic of Vietnam from the Headquarters & 
Headquarters Company, U.S. Army Supply Command, Saigon, to the 
569th General Supply Company.  In his statement, the veteran 
reported that his barracks had been shelled while he was in 
Vietnam and repeated his earlier statements regarding his claimed 
in-service stressors.  The veteran stated that his PTSD kept him 
from sleeping at night and caused him to keep his emotions in 
check and to wake at unusual sounds.  He also stated that he had 
not been treated for PTSD because he lacked insurance and was 
afraid of driving.  He also provided a post-service employment 
history which revealed that he had worked almost continuously 
since his separation from service.

On VA PTSD examination in July 2001, the veteran complained of 
sleep disturbance with nightmares 3 to 4 times a month, intrusive 
thoughts, feeling anxious and short-tempered, avoiding crowds, 
television, and conversations about Vietnam, isolating himself, 
and feeling emotionally withdrawn.  The VA examiner stated that he 
had reviewed the veteran's claims folder prior to completing the 
examination.  The veteran denied any depression or panic attacks.  
The veteran described his claimed in-service stressors as vividly 
remembering ambulances driving by his duty station, since he was 
assigned near a military hospital, with blood coming out of the 
back of the ambulances.  He also stated that he would send out 
service trucks in the mornings with food deliveries for Army 
units, and these trucks returned in the evenings filled with 
bodies of dead servicemen.  He also said that he saw stacks of 
dead servicemen which was very bothersome to him.  The veteran 
stated that he lived by himself, had very few interests, some 
friends, and no hobbies.  The veteran also stated that he was 
employed full-time.  He reported that he had been depressed for 
years with little energy or interests.  Mental status examination 
of the veteran revealed no loosening of associations or flight of 
ideas, no bizarre motor movements or tics, a tense mood, an 
appropriate affect, nightmares, intrusive thoughts, no homicidal 
or suicidal ideation, no delusions, hallucinations, ideas of 
reference, or suspiciousness, a good remote and recent memory, and 
adequate insight, judgment, and intellectual capacity.  The VA 
examiner stated that the veteran's reported symptoms met the 
diagnostic criteria for PTSD.  The veteran's Global Assessment of 
Functioning (GAF) score was 60, indicating moderate symptoms or 
moderate difficulty in social, occupational, or school 
functioning.  The diagnosis was PTSD.

Following a request from the RO for verification of the veteran's 
claimed in-service stressors, the USASCRUR notified VA in 
September 2001 that insufficient stressor information had been 
provided by the veteran and they could not verify that the claimed 
in-service stressors, in fact, had occurred.  Following a second 
request from the RO for verification of the veteran's claimed in-
service stressors, USASCRUR notified VA in November 2001 that 
sufficient stressor information still had not been provided by the 
veteran and they could not verify that the claimed in-service 
stressors, in fact, had occurred.

In December 2001, the RO contacted the veteran and requested 
additional information in order to verify his claimed in-service 
stressors.  Specifically, the RO requested that the veteran 
provide the date of the incident (within 60 days), the type of 
incident that occurred, the location of the incident, and the 
number and full names of casualties.  The veteran responded that 
same month with a statement that, in January or February 1967, a 
fellow serviceman had been blown up in a truck which struck a 
landmine, causing his death.  The veteran stated that this 
serviceman had been en route from Camp Davis to Camp Bear Cat and 
it was his last day in-country in Vietnam.  The veteran also 
stated, "After all these years I try but cannot remember his 
name."  Finally, the veteran stated that this serviceman had been 
delivering food to Camp Bear Cat when he had been killed.  The RO 
provided a copy of the veteran's December 2001 statement regarding 
his claimed in-service stressors to USASCRUR in January 2002 and 
requested verification of these incidents.

In February 2002, USASCRUR notified VA that the information 
provided by the veteran was insufficient to research whether the 
claimed in-service stressors, in fact, had occurred and therefore, 
could not verify the claimed stressors.  

In a statement received at the RO in May 2002, which the RO 
correctly interpreted as the veteran's Notice of Disagreement, the 
veteran stated that he had not been in actual combat but had seen 
Vietnamese monks frequently commit suicide in the streets of 
Saigon.  He also stated that he had witnessed the Vietcong destroy 
a hotel on the same street where he was staying while on duty in 
Saigon.  He said that, after the bomb detonated, he saw ambulances 
carrying wounded G.I.'s from the destroyed hotel and blood was 
running down the back of the ambulances.  He stated that his 
flashbacks to service had worsened as a result of the September 
11, 2001, terrorist attacks, the war in Afghanistan, and watching 
the Israeli-Palestinian conflict on television.  The veteran 
reported that his PTSD now kept him up all hours of the night and 
caused night sweats.  In a statement received at the RO in 
November 2002, the veteran stated that, "being in a combat zone 
and things I was exposed to" as reported in his May 2002 statement 
"are stressful events to me."

In a statement on his substantive appeal (VA Form 9) received at 
the RO in April 2003, the veteran stated that Dr. E.H.'s May 2000 
examination and his VA PTSD examination in July 2001 both showed a 
diagnosis of PTSD.  The veteran also stated, "I know I have a lot 
of problems that are related to my tour in a combat area.  I don't 
have medals to prove this, but I do have the memories of what I 
was exposed to."  He contended that the diagnoses and his 
statements established his entitlement to service connection for 
PTSD.


Analysis

The veteran and his service representative essentially contend on 
appeal that he incurred PTSD as a result of active service.

At the outset, the Board observes that, under the laws 
administered by VA, service connection may be granted for a 
disability resulting from disease or injury incurred in service.  
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 C.F.R. § 3.303 
(2003).  If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. § 
3.303(b) (2003).  Service connection may be granted on the basis 
of a post-service initial diagnosis of a condition, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.

The Board also observes that service connection for PTSD requires: 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy, and the claimed stressor is 
related to that combat, his lay testimony alone may establish the 
occurrence of the claimed in-service stressor in the absence of 
clear and convincing evidence to the contrary, provided that the 
claimed in-service stressor is consistent with the circumstances, 
conditions, or hardships of his service.  38 C.F.R. § 3.304(f) 
(2003).  See Cohen v. Brown, 10 Vet. App. 128 (1997).

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the Board 
finds that the evidence does not support the veteran's claim of 
entitlement to service connection for PTSD.  Although the Board 
acknowledges that the veteran was diagnosed with PTSD by Dr. E.H. 
in May 2000 and on VA PTSD examination in July 2001, these 
examiners relied on the veteran's statements regarding unverified 
in-service stressors in order to render their diagnoses.   Both of 
these examiners relied on the veteran's claimed in-service 
stressors that could not be independently verified by USASCRUR, 
thereby indicating that the physician's had no actual knowledge 
that the veteran's claimed in-service stressful experiences 
actually had occurred.  Therefore, any medical opinions regarding 
when and what actions or sequence of events contributed to the 
veteran's PTSD were outside the scope of competence possessed by 
each of the examiners who rendered this diagnosis after taking the 
veteran's entirely subjective military history.  Cf. King v. 
Brown, 5 Vet. App. 19, 21 (1993) (credibility of a statement may 
not be presumed when the fact asserted is beyond the competence of 
the person making the assertion).  Accordingly, such evidence 
cannot serve as a basis for granting the veteran's claim of 
entitlement to service connection for PTSD.

The Board also notes that there is no credible supporting evidence 
that any of the veteran's claimed in-service stressors, in fact, 
occurred.  There is no objective evidence in the record of this 
claim that the veteran engaged in combat with the enemy as that 
phrase is understood in 38 U.S.C.A. § 1154(b) (2003) and as it has 
been interpreted by the Court.  In this regard, the Board notes 
that, under 38 U.S.C.A. § 1154(b), the phrase "engaged in combat 
with the enemy" requires that a veteran participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit.  The Court has held that a veteran's engagement in 
combat may be established on the basis of evidence that the 
veteran was awarded certain military citations.  See Gaines v. 
West, 11 Vet. App. 353, 359 (1998) (citing West v. Brown, 7 Vet. 
App. 70, 76 (1994)).  Based on a detailed review of the veteran's 
DD-214 and other service personnel records associated with this 
claim, there is no evidence that he was awarded any combat-related 
citations during service.  The Board acknowledges that the veteran 
served in the Republic of Vietnam from March 1966 to May 1967 and 
participated in the Vietnam Counter Offensive.  However, as noted 
in VAOGCPREC 12-99 (Oct. 18, 1999), the fact that a veteran 
participated in a particular operation does not establish in and 
of itself that the veteran engaged in combat.  

There also is no evidence in the record of this claim that the 
veteran engaged in combat with the enemy such that his lay 
testimony alone is sufficient to establish the occurrence of any 
of the claimed in-service stressors.  See Cohen, supra.  As noted 
above, USASCRUR concluded in February 2002 that it was unable to 
verify any of the veteran's claimed in-service stressors without 
more specific information from the veteran, which he had been 
unable to provide when requested by the RO in December 2001.  
Critically, in his May 2002 statement, the veteran conceded that 
he did not engage in actual combat with the enemy.  Based on a 
review of the objective evidence of record on this claim, and 
based on the veteran's own statements concerning his lack of 
combat service, the Board concludes that the veteran did not 
engage in combat with the enemy and that his lay testimony alone 
is insufficient to establish the occurrence of any of his claimed 
in-service stressors.

For the reasons and bases discussed above, the Board finds that 
the preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for PTSD.   Although the 
veteran has a diagnosis of PTSD, this diagnosis was based upon 
unverified stressors, and cannot service as a basis for 
establishing service connection.  38 U.S.C.A. § 5107 (West Supp. 
2002); 38 C.F.R. § 3.102 (2003).  Thus, the appeal is denied.

	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



